Title: To John Adams from John Quincy Adams, 18 April 1796
From: Adams, John Quincy
To: Adams, John



My dear Sir.
London April 18. 1796.

The bearer of this letter, is Mr: Henry Rigal, who has been recommended to me as a gentleman of great respectability; he has heretofore held an office in the Service of the Elector of Bavaria, but from the present unsettled state of his Country, and a predilection in favour of America, he has determined to remove with his family and settle in some part of the United States, to whom I am well assured he will thus give the accession of a very valuable citizen.
It is possible that upon his arrival he may have occasion for advise or information, relative to the pursuit of his purpose, which it may be in your power to give or procure; I am happy therefore in introducing him to your acquaintance, and in requesting in his behalf the benefit of any such services.
I am with the greatest respect & affection, my dear Sir, your faithful Son

John Q. Adams